Citation Nr: 0524619	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD) with major depression and 
hypoactive sexual desire disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1992 to 
January 1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon - 
which confirmed and continued a 50 percent rating for PTSD 
with major depression and hypoactive sexual desire disorder.

The veteran had a hearing at the RO in April 2005 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of the proceeding is of record.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on her part.


REMAND

The Veterans Claims Assistance Act (VCAA) eliminated the 
requirement of submitting a well-grounded claim and provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  The 
VCAA also requires that VA notify the claimant and her 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and her 
representative of which portion, if any, of the evidence is 
to be provided by her and which part, if any, VA will attempt 
to obtain on her behalf.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) ("Pelegrini II").

Received on August 12, 2002 was a statement from the veteran 
seeking a total disability rating based on individual 
unemployability (TDIU).  The RO also construed that statement 
as a claim for an increased rating for her PTSD.  And in 
February 2003 the RO sent her a development letter concerning 
her TDIU claim.  But the RO did not also provide her a VCAA 
letter in response to her claim for a rating higher than 50 
percent for her PTSD.  And this must be done before deciding 
this claim.

Additionally, the most recent VA examination for the purpose 
of rating the PTSD was performed in March 2003.  At the 
conclusion of that mental status evaluation, the examiner 
assigned a Global Assessment of Functioning (GAF) score of 
60, indicative of "moderate" social and occupational 
impairment.  The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  

In comparison, the veteran's treating VA clinician, in 
statements dated in September 2003 and April 2005, indicated 
she is experiencing significant vocational and social 
impairment not previously noted.  This VA clinician said 
the veteran is unable to cope with workplace stress and 
observed that psychological testing showed "severe" 
depressive symptoms.

So there is disagreement about just how severe the veteran's 
PTSD is, including insofar as whether she is unemployable.  
So she should be reexamined to resolve these conflicting 
opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:  

1.  Send the veteran a VCAA letter, 
specifically concerning her claim for a 
rating higher than 50 percent for her 
PTSD with major depression and hypoactive 
sexual desire disorder.  The VCAA letter 
must:  a) apprise her of the type of 
evidence needed to substantiate this 
claim; b) apprise her of the evidence she 
must submit; c) apprise her of the 
evidence VA will obtain for her; and d) 
request that she submit any relevant 
evidence in her possession pertaining to 
this claim.

(Note:  the prior VCAA letter, sent in 
February 2003, is insufficient because it 
concerns a claim for a TDIU)

2.  Thereafter, schedule the veteran for 
a VA psychiatric examination to obtain an 
opinion concerning the current severity 
of her psychiatric disorder.  The 
examination should include a review of 
her history and current complaints, as 
well as a comprehensive clinical 
evaluation.  And the examiner should 
assign a GAF score and explain what the 
score means.  The claims files, including 
a copy of this REMAND, must be made 
available for the examiner's review of 
the veteran's pertinent medical history.  

3.  Review the report of the VA 
psychiatric examination to ensure it 
provides the information needed to 
properly rate the psychiatric disability.  
If not, take corrective action.  
38 C.F.R. § 4.2; Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send her and her representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

